             Case 7:07-cr-00822-ALC Document 78 Filed 10/14/20 Page 1 of 1




Probation Form No. 35                                    Report and Order Terminating Probation /
(1/92)                                                                         Supervised Release
                                                                 Prior to Original Expiration Date

                                 UNITED STATES DISTRICT COURT
                                            for the
                                SOUTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA

                           v.                       Docket No. 0208 7:07CR00822 (ALC)

                  Hector Luis Barreras


        On April 08, 2016, the above named was placed on Supervised Release for a period of
eight (8) years. He has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that Hector Luis Barreras be
discharged from Supervised Release.


                                                          Respectfully submitted,


                                                    by
                                                          Robert L. Walsh
                                                          U.S. Probation Officer




                                     ORDER OF THE COURT

       Pursuant to the above report, it is ordered that the defendant is discharged from Supervised
Release and that the proceedings in the case be terminated.
                          14th                    October                                     20
           Date this                     day of                                        , 20          .




                                                          Honorable Andrew L. Carter Junior
                                                          U.S. District Judge
